              Case 4:21-cv-01903-HSG Document 15 Filed 07/26/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 KENNETH W. BRAKEBILL (CABN 196696)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7167
 6        FAX: (415) 436-6748
          kenneth.brakebill@usdoj.gov
 7
   Attorneys for Defendants
 8
   ZACHARY R. NEW
 9 Joseph Law Firm, P.C.
   12203 East Second Ave.
10 Aurora, CO 80011
   (303) 297-9171
11 FAX: (303) 733-4188
   zachary@immigrationissues.com
12 Pro Hac Vice

13 Attorneys for Plaintiff

14                                   UNITED STATES DISTRICT COURT

15                                NORTHERN DISTRICT OF CALIFORNIA

16                                           OAKLAND DIVISION

17
     DYI LYU, CSOFT INTERNATIONAL, INC.,                 Case No. 4:21-cv-01903-HSG
18
             Plaintiffs,                                 STIPULATION REGARDING CASE
19                                                       SCHEDULE; ORDER (as modified)
             v.
20
     ALEJANDRO MAYORKAS, Secretary of the
21   Department of Homeland Security, et al.,            Judge Haywood S. Gilliam, Jr.

22           Defendants.

23

24

25          Subject to the Court’s approval, Plaintiffs and Defendants, through their undersigned counsel,
26 hereby stipulate and respectfully request the Court to grant the parties’ proposed schedule. The parties

27 conferred and agree as follows:

28
     STIPULATION RE CASE SCHEDULE; ORDER
     4:21-cv-01903-HSG                               1
            Case 4:21-cv-01903-HSG Document 15 Filed 07/26/21 Page 2 of 3




 1                Event                                 Deadline
 2                Defendants to file Answer             July 26, 2021
 3                Defendants to serve Plaintiffs        August 9, 2021
                  with the Certified Administrative
 4                Record
 5                Plaintiffs to file Motion for         August 30, 2021
                  Summary Judgment
 6
                  Defendants to file Opposition and     September 30, 2021
 7                Cross Motion for Summary
                  Judgment
 8
                  Plaintiffs to file Reply in support   October 8, 2021
 9                of Summary Judgment Motion
                  and Opposition to Cross Motion
10
                  Defendants to file Reply in           October 20, 2021
11                support of Cross Motion
12

13 Dated: July 23, 2021                                 Respectfully submitted,
14                                                      STEPHANIE M. HINDS (CABN 154284)
                                                        Acting United States Attorney
15
                                                        s/ Kenneth W. Brakebill
16                                                      KENNETH W. BRAKEBILL
                                                        Assistant United States Attorney
17                                                      Attorneys for Defendants
18

19 Dated: July 23, 2021
                                                        s/_Zachary R. New
20                                                      ZACHARY R. NEW
                                                        Attorney
21                                                      Joseph Law Firm, P.C.
                                                        Attorneys for Plaintiff
22

23

24

25

26

27

28
     STIPULATION RE CASE SCHEDULE; ORDER
     :21-cv-01903-HSG                    2
              Case 4:21-cv-01903-HSG Document 15 Filed 07/26/21 Page 3 of 3




 1                                                  ORDER

 2          Pursuant to the stipulation of the parties, and good cause having been shown to the Court, it is

 3 hereby ordered that the following schedule shall apply in this action:

 4

 5                  Event                                 Deadline
 6                  Defendants to file Answer             July 26, 2021
 7                  Defendants to serve Plaintiffs        August 9, 2021
                    with the Certified Administrative
 8                  Record
 9                  Plaintiffs to file Motion for         August 30, 2021
                    Summary Judgment
10
                    Defendants to file Opposition and     September 30, 2021
11                  Cross Motion for Summary
                    Judgment
12
                    Plaintiffs to file Reply in support   October 8, 2021
13                  of Summary Judgment Motion
                    and Opposition to Cross Motion
14
                    Defendants to file Reply in           October 20, 2021
15                  support of Cross Motion
16

17
            IT IS SO ORDERED.
18

19
     DATED: 7/26/2021
20

21                                                          HON. HAYWOOD S. GILLIAM, JR.
                                                                    District Judge
22

23

24

25

26

27

28
     STIPULATION RE CASE SCHEDULE; ORDER
     4:21-cv-01903-HSG                                3
